Citation Nr: 1751873	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left ring finger fracture. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a cervical spine disorder. 

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for a bilateral knee disorder. 

6.  Entitlement to service connection for a bilateral feet disorder, to include pes planus. 

7.  Entitlement to service connection for vertigo. 

8.  Entitlement to service connection for allergic rhinitis. 

9.  Entitlement to service connection for a left shoulder disorder.

10.  Entitlement to service connection for sciatica. 

11.  Entitlement to service connection for a skin disorder. 

12.  Entitlement to service connection for a heart disorder.  

13.  Entitlement to service connection for a left wrist disorder.  


REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

Service personnel records indicate that the Veteran served on active duty from October 1984 to December 1989, and from December 1995 to March 1996, and from March 1996 to September 1996, and from October 2001 to November 2002, as well as during periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Board acknowledges the Veteran's sworn testimony that he served for 15 years with the U.S. Navy in either active duty or Reserve capacity, and served for an additional five years in the U.S. Air Force.  As explained in the Remand below, the Board seeks verification of the dates and types of service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Los Angeles, California.

In March 2017, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

During the hearing before the Board, the Veteran expressed his intent to file additional evidence in support of his claims and he waived review of the same by the Agency of Original Jurisdiction (AOJ).  Following the hearing, the Veteran submitted said evidence without a separate waiver of AOJ review; however, as the Veteran already waived AOJ review on the record during the hearing, the Veteran is not prejudiced by the Board proceeding below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

As an initial matter, as discussed above, given the Veteran's sworn testimony regarding his active duty and Reserve service, the AOJ should attempt to verify all of the Veteran's service dates and type of service. 

Regarding the claim for a higher initial rating for the left ring finger scar, the October 2009 rating decision granted service connection for "residuals, status post fracture, left ring finger (claimed as traumatic arthritis)" and assigned a noncompensable rating under the diagnostic code for scars.  The Veteran asserts that a higher initial rating is warranted, to include separate ratings for left hand and wrist disabilities in addition to the rating for the left ring finger scar.  In this regard, the Veteran's agent explained that the Veteran initially filed a claim for three separate disabilities all associated with the same injury to the left hand in service.  The Veteran's agent reported at the hearing before the Board that the remaining claims for service connection of the other two left hand disabilities, have not been addressed by the AOJ.  

The Board has reviewed the Veteran's claim as well as the October 2009 rating decision.  On the February 2009 claim form, the Veteran specifically claimed service connection for "displaced fracture left ring finger," "traumatic arthritis left ring finger," and "arthritis left wrist."  In the October 2009 rating decision, the AOJ granted the claim for "residuals, status post fracture, left ring finger (claimed as traumatic arthritis)," denied the claim for "service connection for arthritis in the left wrist," and did not make a separate finding for the "displaced fracture left ring finger."  Based on the inclusive language in the grant of "residuals, status post fracture left ring finger," the Board finds that the grant includes a grant of the claims for service connection for the displaced fracture of the left finger as well as arthritis of the left finger and that all of the left finger residuals should be considered in the rating of the same.  

With respect to the left wrist disability, the Board notes that the AOJ addressed the issue in the October 2009 rating decision and denied the claim.  The Veteran's timely notice of disagreement, received in October 2010, indicated disagreement with "permanent disfigurement, bone mal-alignment and damage and resultant arthritis in my left ring finger, hand and arm due to a botched surgical procedure performed by a military surgeon at Portsmouth Naval Hospital."  Because the Veteran specifically identified bone mal-alignment in the left hand and arm, the Board finds that the notice of disagreement applies to the denial of service connection for the left wrist.  To date, a statement of the case (SOC) has not been provided for this issue.  The Board finds that such SOC is required on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999)

Further, given the Veteran and his representative's testimony that the left wrist and finger disabilities all impact functional impairment of the left hand, the Board finds that the increased rating issues are intertwined with the service connection issue.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Additionally, the Board notes that the Veteran has not been provided a VA examination for the left hand disabilities.  The Board finds that a VA examination is necessary to determine the appropriate disability rating for loss of motion in the left hand due to the service-connected arthritis.  As such, the appeal is remanded for a VA examination.  

With respect to service connection for the claimed foot disorders, the Board acknowledges that a March 2017 private treatment record noted diagnoses of bilateral posterior tibial tendinitis, bilateral hallux valgus, bilateral foot pain, and plantar fascial fibromatosis (no particular foot identified).  The March 2017 treatment provider, Dr. J.P., also submitted a letter opining that it is more likely than not that the Veteran's current foot and ankle problems are directly related to the Veteran's injuries in service.  Unfortunately, the private physician did not explain the basis for the opinion.  Thus, a VA medical opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, regarding the claimed heart disorder, the Board notes that service treatment records indicate that the Veteran was instructed to take a medication known as chloroquine and that he has a current diagnosis of hypertrophy heart.  Additionally, the Veteran has provided medical journal information indicating an association between the medication and heart disorders.  Thus, a VA medical opinion is required.  See McLendon, supra.

Regarding the remaining service connection claims, the Board notes that service treatment records indicate that the Veteran was treated for complaints regarding knees, shoulders, back, neck, allergic rhinitis, skin, and feet, in service and acknowledges that he has reported current symptoms and/or treatment of these issues.  To date, the Veteran has not been afforded a VA examination or opinion for any of the claims.  
  
The Board acknowledges that the AOJ did not provide the Veteran with the appropriate examinations due to internal inconsistencies in the Veteran's statements.  Namely, in a February 2008 Reserve Enlistment Report of Medical History (RMH), the Veteran checked boxes answering "no" to the questions of whether he ever had many of the problems for which he now claims service connection.  The Board is perplexed as to why the Veteran would have denied having these symptoms when treatment records clearly confirm that he experienced the symptoms or disorders prior to February 2008.  On remand, the Veteran should be offered an opportunity to clarify his responses documented in the February 2008 RMH.  

Clarification of the February 2008 RMH responses denying hearing loss or ear trouble is especially relevant to the tinnitus claim given the Veteran's sworn testimony that his present tinnitus began in service and has continued since service.   

Further, notwithstanding inconsistencies in the February 2008 RMH, the Board finds that because the medical evidence of record supports a finding of in-service events and injuries as well as current diagnoses and/or symptoms, the Veteran should be afforded VA examinations for the issues of entitlement to service connection for vertigo and allergic rhinitis; orthopedic issues including neck, back, shoulder, knee, feet, and sciatic nerve; and skin disorders.  See McLendon, supra.

While on remand, the Veteran should be provided with another opportunity to complete the appropriate authorization and consent forms in order for VA to obtain records on his behalf.  Specifically, if there remain any outstanding Tricare records or other private treatment records, the Veteran is encouraged to complete the appropriate authorization and consent form so that VA can obtain the records on the Veteran's behalf. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the Veteran's claim for service connection of a left wrist disorder.  Explain to the Veteran that he must perfect his appeal in order for the Board to issue a decision regarding the issue. 

2.  Verify the Veteran's dates of service.  The Veteran offered sworn testimony that he served for 15 years in the Navy, including active duty and Reserve service, and served an additional five years in the Air Force.  Service dates of record do not include the entire period that the Veteran asserts that he served.  For example, he specifically offered sworn testimony that he served in 1999; however, service during that year has not been verified. 
  
3.  Ask the Veteran to clarify his responses to the February 2008 Reserve Enlistment Report of Medical History, which indicate his denial of ever having symptoms of breathing problems related to weather, pollens, etc.; sinusitis; hay fever; ear, nose, or throat trouble; hearing loss; painful shoulder; recurrent back pain or any back problem; numbness or tingling; foot trouble; impaired use of feet; swollen or painful joints; knee trouble; skin diseases; heart trouble; high blood pressure; and that he was never treated in an emergency room or patient of any hospital. 

4.  Provide the Veteran with the appropriate authorization and consent forms to complete so that VA may obtain any outstanding private records on his behalf, including any outstanding Tricare treatment records.  This request should also include outpatient treatment records from Dr. Park.  

5.  Obtain any outstanding Reserve treatment records. 

6.  After completion of items 2-4, afford the Veteran the appropriate examination to address the severity of the Veteran's service-connected left ring finger residuals.  The electronic claims files must be made available to the examiner for review.  All appropriate testing must be accomplished. 

The examiner should also address the functional effects of the Veteran's left ring finger residuals. 

7.  After completion of items 2-4, afford the Veteran the appropriate examination to address the Veteran's claimed vertigo and allergic rhinitis disorders.  The electronic claims files must be made available to the examiner for review.  All appropriate testing must be accomplished. 
  
	a. Identify all of the Veteran's current disorders related to head congestion and vertigo symptoms. 

	b. For each disorder identified, is it at least as likely as not (a probability of 50 percent or greater) that the disorders is related to service.  

In reaching any conclusion, the examiner must address the private treatment records, dated in October 2012 indicating a diagnosis of sinusitis.  The examiner is also asked to consider the Veteran's sworn testimony regarding vertigo symptoms associated with sinus problems and continuity of symptoms of nasal fullness/congestion, headache, runny nose, and sinus pressure since service.  The examiner must address the Veteran's assertion that he may have vestibular disequilibrium with vertigo symptoms associated with an ear infection during service and/or allergic rhinitis and the May 2017 medical journal information submitted by the Veteran, regarding side effects of chloroquine, regarding dizziness and lightheadedness and consider that the Veteran was told to take chloroguine-primaguine phosphate tablets in service.

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

8.  After completion of items 2-4, afford the Veteran the appropriate VA orthopedic examination to determine whether the Veteran has a current neck, back, shoulder, knee, feet, or sciatic nerve disability related to service.  The electronic claims files must be made available to the examiner for review.  All appropriate testing must be accomplished.

	Back, Neck, Sciatic Nerve: 

   a. Identify all of the Veteran's current disorders related to neck, back, and sciatic nerve symptoms. 

	b. For each disorder identified, is it at least as likely as not (a probability of 50 percent or greater) that the disorder is related to service.  

In reaching any conclusions, the examiner is asked to consider the November 2015 MRI report which diagnosed early degenerative disc disease at L4-5, as well as the medical journal article from the Veteran's physical therapist regarding piriformis syndrome.  The examiner should also consider the June 2000 service treatment record regarding the Veteran's low back injury while playing basketball.  The examiner should also consider the Veteran's sworn testimony that he was involved in three motor vehicle accidents in service, as well as his testimony that service providers told the Veteran that he had degenerative disc disease in the low back.  The examiner should also consider the September 2004 treatment record which noted paraspinal symptoms at L5 radiating pain with paresthesia.  The examiner should also consider the March 2017 letter from Dr. J.P. opining that it is more likely than not that the Veteran's current lower extremity problems are directly related to injuries incurred in service. 

Regarding the neck disorder, the examiner should consider the November 1995 service treatment record regarding right shoulder and neck pain with a diagnosis of right trapezius strain and the private treatment records dated in March 2002 regarding right cervical strain and July 2003 regarding cervicalgia.

	Knees: 

   a. Identify all of the Veteran's current knee disorders, including bilateral chondromalacia patella.  

	b. For each disorder identified, is it at least as likely as not (a probability of 50 percent or greater) that the disorder is related to service.  

In reaching any conclusion, the examiner should consider the December 2009 private treatment records regarding the Veteran's bilateral chondromalacia patella.  The examiner should also consider the Veteran's sworn testimony regarding right knee pain and tingling in the right knee after the motor vehicle accidents in 1987 and 1990.  The examiner is also asked to address the Veteran's assertion that he was diagnosed with patella femoral syndrome in the right knee during service and treated for fluid buildup and pain in the left knee during service.  


	Shoulder:

   a. Identify all of the Veteran's current shoulder disorders, to include bilateral shoulder impingement, rotator cuff and biceps tendonitis.

	b. For each disorder identified, is it at least as likely as not (a probability of 50 percent or greater) that the disorder is related to service.  

In reaching any conclusion, the examiner should consider the June 2017 physical therapy records regarding the Veteran's bilateral shoulder impingement, rotator cuff and biceps tendonitis.  The examiner should also consider the Veteran's sworn testimony regarding in-service symptoms of experiencing limited range of motion with the shoulder, including not being able to lift his arm above his head and assessment of right shoulder muscle strain.  The examiner is asked to consider the Veteran's sworn testimony regarding shooting high powered rifles in service that ricocheted back into the shoulders.  The examiner also asked to consider the November 2009 MRI report that diagnosed acromioclavicular joint atrophy. 

For each opinion requested, if the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.


	Feet:

   a. Identify all of the Veteran's current foot disorders, to include pes planus. 

	b. For each disorder identified, is it at least as likely as not (a probability of 50 percent or greater) that the disorder is related to service.  

In reaching any conclusion, the examiner is asked to consider the March 2017 letter from Dr. J.P. opining that it is more likely than not that the Veteran's current foot and ankle problems are directly related to the Veteran's injuries incurred in service.  

The examiner should also consider the Veteran's sworn testimony that he did not have flat feet on service entry and believes his current flat feet disorder is related to running in boots during service.  Please also consider the Veteran's testimony that the first time he noticed flat feet was in service, when he believes he was told that he had flat feet.  Additionally, the examiner should consider the Veteran's sworn testimony that he fractured his foot while playing basketball in service, in approximately 1990.  

The Board notes that there appeared to be some confusion as to whether the right or left foot was fractured during service.  As such, the examiner should evaluate both feet. 

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

9.  After completion of items 2-4, afford the Veteran the appropriate VA skin examination to address his claimed skin disorder.  The electronic claims files must be made available to the examiner for review.  All appropriate testing must be accomplished.

   a. Identify all of the Veteran's current skin disorders, to include dermatitis and/or eczema. 

	b. For each disorder identified, is it at least as likely as not (a probability of 50 percent or greater) that the disorder is related to service.  

In reaching any conclusion, the examiner is asked to consider the July 2011 and June 2014 private treatment records indicating current diagnoses of dermatitis as well as service treatment records documenting treatment for rashes in August 1985, September 1985, February 1987, March 1987, and November 1993.  The November 1993 service treatment record indicated treatment for a pruritic rash in service and the diagnosis was "superficial perivascular psoriasiform dermatitis with spongiotic vesicles consistent with contact or nummular dermatitis."  The examiner should also consider the Veteran's sworn testimony that he carries ointment with him everywhere because he never knows when a rash may pop up and that if he does not catch the rash early, it spreads all over.  The examiner is also asked to address the May 2017 medical journal information submitted by the Veteran, regarding side effects of chloroquine, regarding dizziness, lightheadedness, hive-like swelling, skin rash, itching, and pruritic, and consider that the Veteran was told to take chloroguine-primaguine phosphate tablets in service.

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

10.  After completion of items 2-4, afford the Veteran the appropriate VA examination to evaluate his claimed heart disorder and determine whether he has a current heart disability related to service.  The electronic claims files must be made available to the examiner for review.  All appropriate testing must be accomplished.

   a. Identify all of the Veteran's current heart disorders, including hypertension, if any. 

	b. For each disorder identified, is it at least as likely as not that the disorder is related to service.  

In reaching any conclusion, the examiner is asked to address the private treatment records, such as the May 2008 records from Dr. C.T., regarding hypertrophy heart.  The examiner is also asked to address the May 2017 medical journal information submitted by the Veteran, regarding side effects of chloroquine, including cardiovascular symptoms and consider that the Veteran was told to take chloroguine-primaguine phosphate tablets in service.  The examiner is also asked to address the Veteran's sworn testimony that he had elevated blood pressure in service and has a current diagnosis of hypertension. 

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

11.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


